PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                               No. 17-3700
                                  ______
                   TENNESSEE GAS PIPELINE COMPANY, LLC

                                            v.

                   PERMANENT EASEMENT FOR 7.053 ACRES,
                       PERMANENT OVERLAY EASEMENT
                       FOR 1.709 ACRES AND TEMPORARY
                   EASEMENTS FOR 8.551 ACRES IN MILFORD
                  AND WESTFALL TOWNSHIPS, PIKE COUNTY,
                   PENNSYLVANIA, TAX PARCEL NUMBERS;
                  KING ARTHUR ESTATES, A Limited Partnership;
                 RIOTHAMUS CORP, General Partner of King Estates
              c/o Ernest Bertuzzi President; ALL UNKNOWN OWNERS
                            AND INTERESTED PARTIES

                 King Arthur Estates, L.P. and Riothamus Corporation,
                                                            Appellants
                                   ______________

  APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
                   DISTRICT OF PENNSYLVANIA
                        (D.C. No. 3-12-cv-01477)
                 District Judge: Hon. A. Richard Caputo
                             ______________

                            ORDER AMENDING OPINION
                                 ______________


It appears that certain references to the majority contained within the dissenting opinion
did not identify the correct page number. Accordingly, the dissenting opinion is amended
as follows:

Page 4, footnote 2, change “Maj. Op. 21” to “Maj. Op. 21-22”;
Page 7, first full paragraph, fifth line, change “Maj. Op. 17-18” to “Maj. Op. 18”;

Page 7, footnote 4, change “Maj. Op. 19-21” to “Maj. Op. 20-21”; and,

Page 8, second line, change “Maj. Op. 18” to “Maj. Op. 19”.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: July 25, 2019

cc: Albert F. Moran, Esq.
Patrick F. Nugent, Esq.
Sean T. O'Neill, Esq.
John F. Stoviak, Esq.
Elizabeth U. Witmer, Esq.